DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczek (US20170146305) in view of Shedd (US20160116222) and in further view of Eberhard (DE4333904A1).  
	Regarding claim 1, Kuczek teaches a counterflow (“counter-flow” - ¶[0057]) heat exchanger (Fig. 1-5) configured to exchange thermal energy between a first fluid flow (flow between 410 & 414; Fig. 4B & in 534; Fig. 5D) at a first pressure and a second fluid flow at a second pressure less than the first pressure (fluid operating pressure is considered intended use), comprising: a first fluid inlet (410; Fig. 4B); a first fluid outlet (414; Fig. 4B) fluidly coupled to the first fluid inlet via a core section (406; Fig. 4B); a second fluid inlet (412; Fig. 4A); a second fluid outlet (408; Fig. 4A) fluidly coupled to the second fluid inlet via the core section (406; Fig. 4A); the core section including: a plurality of first fluid passages (406e; Fig. 4B) configured to convey the first fluid flow from the first fluid inlet toward the first fluid outlet; and a plurality of second fluid passages (406c; Fig. 4A) configured to convey the second fluid flow from the second fluid inlet toward the second fluid outlet such that the first fluid flow exchanges thermal energy with the second fluid flow at the core section; the plurality of first fluid passages and the plurality of second fluid passages arranged in a plurality of layers (layers of 406e/406c; Fig. 4A-4B);  one or more first inlet vanes (426; Fig. 4B) disposed between the first fluid inlet and the plurality of first fluid passages to direct the first fluid flow from the first fluid inlet to the plurality of first fluid passages, and one or more second inlet vanes (422; Fig. 4A) disposed between the second fluid inlet and the plurality of second fluid passages to direct the second fluid flow from the second fluid inlet to the plurality of second fluid passages.

Shedd teaches the first fluid passage (130; Fig. 17 & 28A) of the plurality of first fluid passages has a circular cross-section (¶[0075]), in order to provide a passage with a desired operating pressure, for example suitable for high pressure applications, and high heat transfer rates (¶[0075] & [0085]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuczek to include the circular passages of Shedd, in order to provide a passage with a desired operating pressure, for example suitable for high pressure applications, and high heat transfer rates (¶[0075] & [0085]).   
Kuczek does not teach a gap present between each first inlet vane and the plurality of first fluid passages and a gap present between each second inlet vane and the plurality of second fluid passages, and wherein a first inlet vane of the one or more first inlet vanes and a second inlet vane of the one or more second inlet vanes each span the plurality of passage layers, and wherein a first inlet vane end closest to the first fluid passages is non-parallel to the first fluid passages, and wherein a second inlet vane end closest to the second fluid passages is non-parallel to the second fluid passages. 
Eberhard teaches a gap present between each first inlet vane (baffles 40; Fig. 12) and the plurality of first fluid passages (heat exchanger package 14; Fig. 12 & passages therein as seen in Fig. 4/26) and a gap present between each second inlet vane (baffles 40; Fig. 12) and the plurality of second fluid passages (heat exchanger package 14; Fig. 12 & passages therein as seen in Fig. 4), and wherein a first inlet vane of the one or more first inlet vanes and a second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuczek to include the vane configuration of Eberhard, in order to provide even distribution of flow (Page 14).
	Regarding claim 2, Kuczek teaches the limitations of claim 1, and Kuczek further teaches    the plurality of first fluid passages are separated from the plurality of second fluid passages via one or more web portions (see annotated Fig. 5D of Kuczek below, hereinafter Fig. A).

    PNG
    media_image1.png
    458
    781
    media_image1.png
    Greyscale

Fig. A, Annotated Fig. 5D of Kuczek

    PNG
    media_image2.png
    568
    724
    media_image2.png
    Greyscale

Figure B – Annotated Fig. 12a/26d of Eberhard
Regarding claim 3, Kuczek teaches the limitations of claim 2, and Kuczek further teaches    wherein the one or more web portions (Fig. A) define at least a portion of the passage wall of the plurality of first fluid passages.
Regarding claim 4, Kuczek teaches the limitations of claim 1, and Kuczek further teaches a first inlet header (424 of 416; Fig. 4B) disposed between the first fluid inlet and the core section, the one or more first inlet vanes (426; Fig. 4B) disposed in the first inlet header.

Regarding claim 6, Kuczek teaches the limitations of claim 1, and Kuczek further teaches    a first outlet header (424 of 418; Fig. 4B) disposed between the core section and the first fluid outlet, the first outlet header including one or more first outlet vanes (426; Fig. 4B) to direct the first fluid flow from the plurality of first fluid passages to the first fluid outlet.
Regarding claim 7, Kuczek teaches the limitations of claim 6, and Kuczek further teaches  
wherein the one or more first outlet vanes (426; Fig. 4B) extend across the first outlet header to structurally support the first outlet header.
Regarding claim 8, Kuczek teaches the limitations of claim 1, and Kuczek further teaches  
a second inlet header (420 of 418; Fig. 4A) disposed between the second fluid inlet and the core section, the second inlet vanes (422; Fig. 4A) disposed in the second inlet header.
Regarding claim 9, Kuczek teaches the limitations of claim 1, and Kuczek further teaches  a second outlet header (420 of 416; Fig. 4A) disposed between the core section and the second fluid outlet, the second outlet header including one or more second outlet vanes (422; Fig. 4A) to direct the second fluid flow from the plurality of second fluid passages to the second fluid outlet.
Regarding claim 10, Kuczek teaches the limitations of claim 1, and Kuczek further teaches a first flow direction of the first fluid flow through the first fluid inlet (see portion of 410 which begins to curve) is nonparallel to the first flow direction of the first fluid flow through the plurality of first fluid passages (406e; Fig. 4B).

Regarding claim 12, Kuczek teaches the limitations of claim 1, and Kuczek further teaches a first flow direction of the first fluid flow through the plurality of first fluid passages is opposite (flow direction is intended use, however, it is noted Kuczek explicitly teaches a counter-flow configuration - ¶[0057]) a second flow direction of the second fluid flow through the plurality of second fluid passages.
Regarding claim 13, Kuczek teaches the limitations of claim 1, and Kuczek is silent to the material being polymeric.  It is noted Kuczek contemplates additive manufacturing (¶[0061]) of the heat exchanger.  
Shedd further teaches the heat exchanger is formed from a polymeric (¶[0078-0079] & [0028]), in order to provide a material useful for a wide variety of applications, which is corrosion resistant, and which is applicable to additive manufacturing thereby eliminating the risk of joint leakage (¶[0078-0079] & [0028]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuczek to include the polymeric material of Shedd, in order to provide a material useful for a wide variety of applications, which is corrosion resistant, and which is applicable to additive manufacturing thereby eliminating the risk of joint leakage (¶[0078-0079] & [0028]).  
Response to Arguments
2/26/2021 have been fully considered but they are not persuasive.
Applicant argues the vane ends of Eberhard are not non-parallel to the fluid passages.
Examiner respectfully traverses this argument. 
As seen in the exploded Figure 12/26 as annotated above, and elsewhere in the disclosure, the heat exchanger package 14, which contains said passages, are spaced from the vane, and as seen in Figure B, the ends of the vanes are non-parallel to the passages.  
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763